PER CURIAM.
lone Betone and others appeal the district court’s1 order denying their motion for preliminary injunctive relief. We agree with the district court that absent a complaint, such a motion could not be entertained. See Fed.R.Civ.P. 3 (civil action is commenced on filing of complaint with court); Nat’l Credit Union Admin. Bd. v. Johnson, 133 F.3d 1097, 1103 n. 5 (8th Cir.1998) (limited purpose of preliminary injunction is to preserve relative positions of parties until trial on merits).
Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable Richard H. Battey, United States District Judge for the District of South Dakota.